13‐4711 
        Levin, et al. v. Bank of New York, et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 11th day of May, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ____________________________________________  
         
        JEREMY LEVIN AND DR. LUCILLE LEVIN, 
         
                                  Plaintiffs‐Appellees, 
         
                     ‐v.‐                                        No. 13‐4711 
         
        BANK OF NEW YORK, ET AL.,  
         
                                  Defendants. 
        ____________________________________________  
         
        JPMORGAN CHASE & CO. AND JPMORGAN  
        CHASE BANK, N.A., 
         
                         Third‐Party Plaintiffs, 
 
           ‐v.‐                                        
 
CENTRAL BANK OF NIGERIA,  
 
                      Third‐Party Defendant‐Appellant. 
____________________________________________  
 
JPMORGAN CHASE & CO. AND JPMORGAN  
CHASE BANK, N.A., 
 
                      Third‐Party Plaintiffs, 
 
           ‐v.‐                                        
 
STEVEN M. GREENBAUM, ET AL.,  
 
                      Third‐Party Defendants‐Appellees. 
____________________________________________  
 
FOR APPELLANT:        DAVID H. FROMM (Patrick R. O’Mea, on the brief), 
                      Brown Gavalas & Fromm LLP, New York, NY. 
 
FOR APPELLEES:        KRISTY N. GRACE, DLA Piper LLP (US), 
                         Baltimore, MD (Timothy Birnbaum, DLA Piper LLP 
                         (US), New York, NY; Richard M. Kremen, Dale K. 
                         Cathell, DLA Piper LLP (US), Baltimore, MD; Curtis 
                         C. Mechling, Jamie L. Bernard, Stroock & Stroock & 
                         Lavan LLP, New York, NY; Suzelle M. Smith, Don 
                         Howarth, Howarth & Smith, Los Angeles, CA, on 
                         the brief).    
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Patterson, J.). 


                                          2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is REVERSED. 

      We REVERSE the judgment of the District Court and REMAND with 

instructions to the District Court to vacate the turnover order and to enter 

judgment for third party Defendant‐Appellant Central Bank of Nigeria 

dismissing the complaint.  See Calderon‐Cardona v. Bank of N.Y. Mellon, 770 F.3d 

993 (2d Cir. 2014); Hausler v. JPMorgan Chase Bank, N.A., 770 F.3d 207 (2d Cir. 

2014) (per curiam). 

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            3